The plaintiff in error, holding under the patent of the State, has a lawful and complete title to the land in controversy unless the Act of March 26, 1881, amounted to an irrevocable grant on the part of the State to the unorganized counties of the State. We think the effect of that Act was to create a reservation for the benefit of such counties and that it was not a grant; and it was, therefore, within the power of the Legislature to deal with the reservation as was done by the Act of the succeeding Legislature in 1883, under which latter Act the patent was issued under which the plaintiff in error holds.
The judgment of the Court of Civil Appeals is reversed and the judgment of the District Court is affirmed.
The opinion in the case will be later filed.
Filed May 17, 1916.